Citation Nr: 0612926	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  03-03 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho



THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
September 1999 rating decision which denied service 
connection for post-traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran 

ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1985 to March 1993.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a January 2003 
determination of the Boise Department of Veterans Affairs 
(VA) Regional Office (RO).  (Service connection for PTSD was 
subsequently granted in a June 2002 rating decision).  The 
case was before the Board in November 2004, when it was noted 
that February 2003 correspondence from the veteran (on a VA 
Form 9), and March 2003 correspondence from his 
representative, reasonably constituted a notice of 
disagreement with the January 2003 determination.  
Accordingly, the Board remanded the CUE claim and directed 
the RO to issue a statement of the case (SOC) addressing the 
matter of whether there was CUE in the September 1999 rating 
decision.  The Board also directed the RO to advise the 
veteran of the time limit for filing a substantive appeal, 
and to return the CUE issue to the Board if, and only if, the 
veteran filed a timely substantive appeal as to that issue.  
(Also before the Board in November 2004 was the issue of 
entitlement to an earlier effective for the grant of service 
connection for PTSD.  The Board denied that claim and the 
veteran did not appeal that decision; hence, the issue of an 
earlier effective date for the grant of service connection 
for PTSD is no longer before the Board).  The RO issued an 
SOC on the CUE claim in January 2005, and the veteran filed a 
timely response.  In June 2005, the veteran appeared for a 
personal hearing before a Decision Review Officer at the RO.  


FINDING OF FACT

The September 1999 rating decision denying service connection 
for PTSD was not inconsistent with evidence then of record; 
and the applicable statutory and regulatory provisions 
existing at the time were properly considered and applied.  
CONCLUSION OF LAW

The September 1999 RO decision denying the veteran's claim of 
service connection for PTSD does not contain CUE, and remains 
final based on the evidence of record at the time.  38 
U.S.C.A. §§ 5109A, 7105 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.105 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  In Livesay v. Principi, 15 Vet. App. 
165 (2001), the U.S. Court of Appeals for Veterans Claims 
(Court) held that the VCAA does not apply to CUE cases.  
Hence, a lengthy discussion of the impact of the VCAA in this 
matter is not necessary.  Regardless, the January 2005 
statement of the case (SOC) in this matter and the July 2005 
supplemental SOC explained what is needed to establish CUE, 
and why the instant case was denied.  The veteran has had the 
opportunity to respond.
Background

Historically, the veteran's initial application for service 
connection for PTSD was received by the RO in December 1997 
(and was restated in March 1998).  The PTSD claim was 
deferred for the veteran to be afforded VA examination, and 
for the RO to obtain evidence that might verify the veteran's 
alleged stressors.  In May 1998 correspondence, the RO asked 
the veteran to complete and return an enclosed "PTSD 
Questionnaire," or alternatively, to provide to the extent 
possible his personal description of the traumatic event(s) 
he allegedly experienced in service.  The veteran did not 
complete and return the PTSD Questionnaire, nor did he 
respond otherwise to the May 1998 correspondence.  

At the time of the September 1999 decision, the evidence of 
record included the veteran's service medical records, which 
are silent for complaints or clinical findings of any 
psychiatric disorder.  Service department records confirm 
that he served in Southwest Asia from February 10 to March 
15, 1991, and service personnel records show that his 
military occupational specialty (MOS) was "materiel storage 
and handling specialist."  

Postservice medical evidence includes a December 1993 VA 
examination report which is negative for complaints and/or 
clinical findings of any psychiatric symptoms.  A May 1996 VA 
outpatient record shows that the veteran appeared depressed 
and dejected.  The diagnosis was "slight improvement in 
symptoms of depression and [PTSD], probably related to 
beginning of medication and decrease of alcohol intake."  A 
June 1996 VA report of a psychiatric evaluation shows 
diagnoses of PTSD related to combat experience, major 
depressive disorder, and alcohol abuse.  The examiner noted: 

[The veteran] has history, symptoms and 
signs of [PTSD] and Depression related to 
his Gulf War experience.  These have been 
complicated by alcohol abuse as well as 
fall-out from his emotional difficulties 
including loss of job, self injury, loss 
of income, divorce, as well as discord in 
his current family.  

A December 1997 VA outpatient record shows that the veteran 
had "PTSD symptoms [that] continue."  An January 1998 
outpatient record indicates that he appeared for a "Symptom 
Management Skills Group Session."  A diagnosis of PTSD is 
shown.  

On July 1998 VA examination, the veteran reported a stressful 
experience in service in the death of a fellow serviceman who 
replaced the veteran on a convoy.  He also stated that he had 
to handle dead and burned bodies.  He stated that he was 
never fired at in anger, and he never fired his weapon in 
anger.  He once struck a sergeant with the butt of his weapon 
when he perceived danger due to the sergeant's quick movement 
at nighttime.  The examiner stated:

It is a difficult decision to determine 
if [the veteran's] combat experiences 
meet the level of sufficiency for 
potential development of [PTSD] symptoms.  
With due respect to [the veteran] . . . 
it does seem his combat experiences lie 
at the minimal end of trauma . . . .  
Giving the veteran the benefit of the 
doubt, it is possible his gulf 
experiences reached the level of 
sufficiency for potential development of 
[PTSD] symptoms.  

The diagnoses were chronic PTSD, mild to moderate major 
depressive disorder secondary to PTSD, and alcohol dependence 
in full sustained remission.  The examiner further reported, 
"[i]f [the veteran's] combat-related experiences are 
reviewed and determined to meet the level of sufficiency 
necessary to cause [PTSD], the [PTSD] symptoms he 
demonstrates at present then meet [the] criteria for a formal 
diagnosis of [PTSD]."  

Also of record in September 1999 were records obtained from 
the United States Armed Services Center for Research of Unit 
Records (USASCRUR), received by the RO in September 1999, 
pertaining to the unit to which the veteran was assigned 
during his service in Southwest Asia.  The records from the 
USASCRUR, entitled "A History of the 24th Mechanized Infantry 
Division Combat Team During Operation Desert Storm," 
includes a history of the combat activities encountered by 
that division in Southwest Asia.  

In the September 1999 decision, the RO denied service 
connection for PTSD, finding that although VA examinations 
and outpatient records showed diagnoses of PTSD, there was no 
evidence (to include the unit records obtained from the 
USASCRUR) that verified the veteran's alleged stressors, and 
no evidence showing that he engaged in combat with the enemy.  
The veteran did not appeal that decision, and it became 
final. 38 U.S.C.A. § 7105.  

In a March 2002 "De Novo Review Report," the RO found that 
the record as of that date "is indicative of stressful 
events consistent with known places and circumstances of 
service."  The RO determined that the veteran was a supply 
truck driver with the 24th Mechanized Infantry during the 
invasion of Kuwait, and that his claimed exposure to 
destruction and burned bodies was credible.  Because prior 
examinations and treatment records were "supportive of PTSD 
diagnosis, but are neither definitive nor current," the RO 
found that further development of evidence was indicated 
pursuant to VA's "duty to assist."  

Additional VA outpatient records dated from March 2001 to 
April 2002 show additional diagnoses of "[PTSD] related to 
combat experience."  VA examination in May 2002 revealed 
that the veteran's PTSD symptoms included intrusive 
distressing recollections of traumatic experiences during 
service, avoidance of stimuli associated with these events, 
and persistent symptoms of increased arousal.  The diagnosis, 
in pertinent part, was moderate to severe chronic PTSD.  The 
examiner reported that "[t]he veteran appears to warrant 
serious consideration for a significant service-connected 
disability rating for [PTSD] given his moderate to severe 
overall social, industrial, and emotional impairment due to 
this disorder."  

In May 2002 letters, a licensed professional counselor who 
worked with the veteran, and a vocational rehabilitation 
counselor who reportedly counseled him, each provided 
statements to the effect that the veteran had PTSD related to 
service.  

In a June 2002 decision, the RO granted service connection 
for PTSD, finding that although a psychiatric disorder was 
not shown in service, "there was sufficient verification of 
stressful events during service in the Gulf War to pursue the 
possibility of [a] grant of service connection for PTSD."  

At the June 2005 hearing, the veteran declined to speak 
except to verify his address and take an oath.  His 
representative read into the record a statement in which it 
was contended that there was CUE in the September 1999 
decision, inasmuch as service connection was granted in June 
2002 based on much the same evidence as the RO had relied on 
in September 1999.  Specifically, it was contended that in 
September 1999 the RO failed to properly evaluate and apply 
the information received from the USASCRUR, and that 
"reasonable doubt" under 38 U.S.C.A. § 5107(b) was not 
properly applied in September 1999 with respect to the 
information received from the USASCRUR.  

Legal Criteria and Analysis

An unappealed rating decision is final based on the evidence 
of record (and may not be revised based on the record (unless 
it is shown that the decision involved CUE). 38 U.S.C.A. § 
7105.  Where CUE is found in a prior rating decision, the 
prior decision will be reversed or revised.  For the purposes 
of authorizing benefits, reversal or revision of the prior 
decision on the grounds of CUE has the same effect as if the 
correct decision had been made on the date of the prior 
decision.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of error; it is the kind 
of error, of fact or law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  To find CUE, 
the correct facts, as they were known at the time, must not 
have been before the adjudicator (a simple disagreement as to 
how the facts were weighed or evaluated will not suffice) or 
the law in effect at that time was incorrectly applied; the 
error must be undebatable and of a sort which, had it not 
been made, would have manifestly changed the outcome at the 
time it was made; and the determination of CUE must be based 
on the record and law that existed at the time of the prior 
adjudication.  Allegations that previous adjudications have 
improperly weighed and evaluated the evidence can never rise 
to the stringent definition of CUE.  See 38 U.S.C.A. § 5109A; 
38 C.F.R. § 3.105(a); Pierce v. Principi, 240 F.3d 1348 (Fed. 
Cir. 2001); Damrel v. Brown, 6 Vet. App. 242 (1994); Fugo v. 
Brown, 6 Vet. App. 40 (1993).

In Cook v. Principi, 258 F.3rd 1311 (Fed. Cir. 2001), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that a breach of a duty to assist 
cannot constitute CUE and that "grave procedural error" 
does not render a decision of VA non-final.  The Federal 
Circuit, citing Caffrey v. Brown, 6 Vet. App. 377 (1994), 
also noted that a CUE claim is an attack on a prior judgment 
that asserts an incorrect application of law or fact, and 
that an incomplete record, factually correct in all other 
respects, is not CUE.  

In September 1999, governing law and regulations provided 
that service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f); 
see also Gaines v. West, 11 Vet. App. 353 (1998); Cohen v. 
Brown, 10 Vet. App. 128 (1997).  

The veteran's allegations of CUE in the September 1999 rating 
decision are based essentially on a disagreement as to how 
the facts were then weighed or evaluated.  As indicated 
above, this cannot form the basis of a valid claim of CUE.  
The evidence before the RO in September 1999 consisted of the 
veteran's service records (medical and personnel), records 
from the USASCRUR, and postservice VA medical evidence that 
was essentially negative for any verification of the 
veteran's alleged stressors.  Since he was not shown to have 
engaged in combat, under the governing regulation a verified 
stressor was needed to establish service connection for PTSD.  
Efforts by the RO in May 1998 to obtain from the veteran a 
description of a verifiable stressor were unsuccessful.  
Without a verifiable stressor, the criteria for establishing 
service connection for PTSD were not met.  That finding in 
September 1999 was entirely consistent with the evidence of 
record, and entirely consistent with VA laws and regulations 
in effect on that date.  The veteran did not offer (or 
identify) any further evidence in rebuttal.  It is further 
noted that nowhere in the record is there documentation of a 
verified stressor event in service.  

Hence, the September 1999 RO decision denying service 
connection for PTSD was entirely consistent with, and 
supported by, the evidence of record; was in accordance with 
governing law and regulations; and did not involve CUE.  


ORDER

The appeal to establish CUE in a September 1999 rating 
decision denying service connection for PTSD is denied.  



____________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


